                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

VICTOR LUNA-USCANGA,                             )
     ID # 49305-177,                             )
                  Movant,                        )   No. 3:20-CV-51-M (BH)
vs.                                              )   No. 3:15-CR-153-M-2
                                                 )
UNITED STATES OF AMERICA,                        )
               Respondent.                       )

               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing the objections to the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge and conducting a de novo review of those parts of the Findings and

Conclusions to which objections have been made, I am of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court.

        For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment, the movant’s claim in his motion to vacate, set aside

or correct sentence filed under 28 U.S.C. § 2255 that the appellate court erred will be DISMISSED

for lack of jurisdiction, and his remaining claims will be DENIED with prejudice as barred by the

statute of limitations.

        In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the Court DENIES the movant

a Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions and Recommendation filed in this case in support of its finding that

the movant has failed to show (1) that reasonable jurists would find this Court’s “assessment of the
constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).1

        In the event that the movant files a notice of appeal, he must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account.

        SIGNED this 26th day of February, 2020.


                                                   _________________________________
                                                   BARBARA M. G. LYNN
                                                   CHIEF JUDGE




1
         Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009, reads
as follows:
         (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
         when it enters a final order adverse to the applicant. Before entering the final order, the court may
         direct the parties to submit arguments on whether a certificate should issue. If the court issues a
         certificate, the court must state the specific issue or issues that satisfy the showing required by 28
         U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may
         seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion
         to reconsider a denial does not extend the time to appeal.
         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
         entered under these rules. A timely notice of appeal must be filed even if the district court issues a
         certificate of appealability.


                                                      2
